            Case 2:20-cv-03412-MMB Document 16-1 Filed 09/14/20 Page 1 of 1




 1
 2
 3
 4
                         IN THE UNITED STATES DISTRICT COURT
 5                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 6
 7    DELAWARE RIVERKEEPER NETWORK,
      and the DELAWARE RIVERKEEPER,
 8
      MAYA VAN ROSSUM,                               Case No. 2:20-cv-03412
 9
                            Plaintiffs,              [Proposed] ORDER
10
                     v.
11
12    ANDREW R. WHEELER, in his official
      capacity as the Administrator of the United
13    States Environmental Protection Agency, et
14    al.,

15                          Defendants.
16
            Before the Court is the Defendants’ Motion to Dismiss (ECF No. 16). The Court has
17
18   considered the Motion and finds good cause to grant the Motion.

19          Accordingly, IT IS HEREBY ORDERED:
20          1. The Defendants’ Motion to Dismiss, ECF No. 16, is GRANTED.
21
            2. This matter is DISMISSED.
22
            DATED this _______________ day of __________, 2020.
23
24
                                                    BY THE COURT:
25
                                                    ____________________________________
26
                                                     HONORABLE MICHAEL M. BAYLSON
27                                                         United States District Judge

28
